      Case 8:20-cr-00146-DOC Document 1 Filed 10/06/20 Page 1 of 2 Page ID #:1



 1

 2

 3                                                            10/6/2020
 4                                                              JGU


 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                SOUTHERN DIVISION

11   UNITED STATES OF AMERICA,               No.   8:20-cr-00146-DOC
12             Plaintiff,                    I N F O R M A T I O N
13             v.                            [18 U.S.C. § 2339C(c): Concealing
                                             the Provision of Material Support
14   JASON FONG,                             and Resources and Funds]
       aka “asian_ghazi,”
15
               Defendant.
16

17         The United States Attorney charges:
18                              [18 U.S.C. § 2339C(c)]
19         On or about May 18, 2020, in Orange County, within the Central
20   District of California, and elsewhere, defendant JASON FONG, also
21   known as “asian_ghazi,” a national of the United States located in
22   the United States, knowingly concealed and disguised the nature,
23   location, source, ownership, and control of material support and
24   resources and funds, knowing the same were to be provided to a
25   ///
26

27

28
      Case 8:20-cr-00146-DOC Document 1 Filed 10/06/20 Page 2 of 2 Page ID #:2



 1   foreign terrorist organization, namely Hamas, also known as the Izz

 2   al-Din al Qassam Brigades, in violation of 18 U.S.C.§ 2339B.

 3                                         NICOLA T. HANNA
                                           United States Attorney
 4

 5

 6                                         CHRISTOPHER D. GRIGG
                                           Assistant United States Attorney
 7                                         Chief, National Security Division
 8                                         ANNAMARTINE SALICK
                                           Assistant United States Attorney
 9                                         Chief, Terrorism and Export Crimes
                                             Section
10
                                           MARK TAKLA
11                                         Assistant United States Attorney
                                           Deputy Chief, Terrorism and Export
12                                           Crimes Section
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
